Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 11/12/2021, applicant filed an amendment on 02/03/2022, amending claims 1, 2, 8-12, and 18-20.  The pending claims are 1-20. 
Terminal Disclaimer
3.	The terminal disclaimer filed on 03/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10777202 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest receiving a simulated binaural audio signal merging together a plurality of concurrent speech instances originating from a plurality of different speakers speaking concurrently; receiving acoustic propagation data associated with the simulated binaural audio signal, the acoustic propagation data representative of respective propagation effects applied, within the simulated binaural audio signal, to each of the concurrent speech instances to simulate propagation of the concurrent speech instances; extracting from the simulated binaural audio signal and based on the acoustic propagation data, a different auto-transcribable speech signal for each of the plurality of concurrent speech instances merged together in the simulated binaural audio signal; generating, based on the extracted auto-
Dependent claims 2-10 and 12-19 are allowed for being dependent and further limiting independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659